Citation Nr: 1525650	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for shortness of breath.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to October 1992, October 1998 to March 1999, and April 1999 to October 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is in the file.

The claim for temporomandibular joint disease (TMJ) has been recharacterized as service connection for a dental disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to increased ratings for service-connected cervical and lumbar spine disabilities have been raised by the record in a July 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for shortness of breath and a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, GERD had onset in service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records show a finding of gastritis/peptic ulcer disease (PUD) in July 1981 after the Veteran complained of discomfort after meals with epigastric burning.  An upper gastrointestinal (UGI) study in August 1981 was normal with no evidence of hiatal hernia or gastroesophageal reflux.  An October 1981 record shows the Veteran was referred to the gastrointestinal clinic with symptoms that were compatible with, and diagnosed as peptic ulcer disease (PUD).  Service records in 1986 and 1990 show complaints of nausea and vomiting along with intermittent epigastric burning and abdominal and sternum chest pain; irritable bowel syndrome was suspected.  A February 1992 separation examination shows the Veteran reported stomach/intestinal trouble.

At a pre-discharge VA examination in June 2010, an examiner noted that the Veteran had a history of heartburn, but indicated that there was insufficient clinical evidence to support a diagnosis of GERD.  

The Veteran was evaluated by a private gastroenterologist during active duty.  In an August 2010 consultation report, the gastroenterologist provided a diagnosis of GERD and indicated that the Veteran had constipation-predominant IBS which contributed to her heartburn and reflux symptoms.  A September 2010 pathology report from an esophagogastroduodenoscopy (EGD) and biopsy by this gastroenterologist showed a finding of mild reflux.  

In June 2011, a private physician (Dr. Cronin) noted that the Veteran had had reflux symptoms for years and that the September 2010 EGD revealed evidence of GERD.  Dr. Cronin indicated that it was very likely that the Veteran's GERD was aggravated by the nonsteroidal anti-inflammatory drug (NSAID) therapy used to treat her back disability and multiple orthopedic problems, and the Celebrex used daily to keep her pain at a functional level would continue to aggravate her reflux. 

In October 2012, a VA examiner reviewed the claims file and determined that it was less likely than not that the current GERD was incurred in service.  The rationale was that the diagnosis of PUD during service (in July 1981 and in October 1981) was not supported by the record and was not an appropriate diagnosis at the time it was rendered.  The examiner also noted that there was a lack of consistent documentation or mention of PUD or GERD in the service records, as well as a lack of appropriate treatment for those conditions, and GERD was not diagnosed until 2011.  

In January 2015, the Veteran testified that during service she experienced gastrointestinal symptoms of acid reflux for over 10 years and self-treated with antacids.

Based on the record, and resolving all doubt in the Veteran's favor, service connection for GERD is warranted.  There is a current diagnosis of GERD in the record; in-service complaints of heartburn and reflux that were diagnosed as GERD following an EGD and biopsy; and a competent and credible report of recurrent reflux symptoms after service.  Given also that the private medical opinions regarding causal nexus are favorable and the VA opinions are inadequate, all reasonable doubt in this case is resolved in the Veteran's favor.  Service connection for GERD is warranted.


ORDER

Resolving doubt in favor of the Veteran, service connection for GERD is granted.


REMAND

The Veteran seeks service connection for TMJ and for a disability manifested as trouble breathing.  Additional development is required prior to adjudication.

With respect to the TMJ, service treatment records show the Veteran was given mouth guards due to teeth grinding.  

At a June 2010 VA examination, an examiner provided a finding of myofascial pain and anterior displacement of disc due to parafunctional habit of clinching teeth.  The examiner further noted there was no abnormal oral/facial pathology and TMJ range of motion was without loss of form or function.  

In September 2011, the same examiner stated that the Veteran's dentition showed minor to no occlusal/incisal wear from teeth grinding, but also stated there were no signs of teeth grinding. 

At her hearing in January 2015, the Veteran asserted that her TMJ may be secondary to her service-connected psychological disorders.  She also testified that she continues to experience symptoms of locking and popping two to three times a month and also requires use of a night guard.  It was also reported that the Veteran had received private treatment for a cracked tooth in October 2014, which was possibly related to her claimed TMJ condition.  She testified that a physician, Dr. Mead, indicated that she may have cracked her tooth due to slamming her mouth shut and clenching her teeth during nightmares caused by her service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  

Remand is necessary to obtain any relevant medical records from Dr. Mead.  Also, a new VA examination and opinion is required in light of the conflicting findings from the VA physician and in light of the contentions raised at the Veteran's hearing.  

A new VA examination and opinion is also required with respect to the claimed breathing condition.

The Veteran served in Afghanistan from April 2006 to August 2006.  On a post-deployment examination in August 2006, the Veteran reported that she developed difficulty breathing while stationed in Afghanistan.  She also noted that she had been exposed to burning trash, vehicle fumes, pesticide-treated uniforms, pollution, sand, and dust while there.  A diagnosis was not provided.

The service treatment records reflect intermittent complaints of shortness of breath, dyspnea, and atypical chest pain after 2006.  Clinical notes show asthma and cardiac conditions were suspected, but were not confirmed after testing.  The Veteran's medical problem list in 2008 included a finding of costochondritis/Tietze's syndrome.  A narrative summary for obstructive sleep apnea (a service-connected disability) by a family physician at the Warren Air Force Base shows an assessment of 'dyspnea with exertion and negative work-up to the point.'

At a VA examination in June 2010, an examiner indicated that there was insufficient clinical evidence to support a diagnosis of chest pain/trouble breathing.  

At a VA examination in October 2012, an examiner provided a diagnosis of history of costochondritis.  The examiner noted that the Veteran was diagnosed with costochondritis/Tietze's syndrome in 2005, but the current diagnosis was not related to the diagnosis in service due to a lack of consistent documentation of costochondritis since 2005.  

A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the Veteran has testified as to continued problems with breathing.  Thus, a new examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers who have treated her for TMJ or related dental conditions, as well her claimed respiratory condition, and after obtaining any necessary authorization, associate such records with the claims file, to specifically include those from Dr. Mead.  Also, update the file with VA medical records dated since March 2014.  All efforts to obtain such records should be fully documented.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

2.  After associating any pertinent evidence with the claims file, schedule the Veteran for a dental examination by an examiner who has not previously examined her, unless no other examiners are available.  The claims file should be reviewed by the examiner. 

The examiner should identify any and all TMJ or related dental conditions found to be present.  In addition, the examiner is also asked to explain the clinical significance, if any, of the June 2010 VA examiner's finding of "anterior displacement of disc due to parafunctional habit of clinching teeth."

a) For each diagnosis, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had onset during any of the Veteran's periods of active service or, is otherwise causally related to her active service.  

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that any current TMJ or related dental disability is either caused by or aggravated by the Veteran's service-connected PTSD with major depressive disorder. 

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the dental disorder prior to aggravation by the service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

3.  Schedule the Veteran for respiratory examination by an examiner who has not previously examined her unless no other examiners are available.  The claims file should be made available to and reviewed by the examiner and all appropriate tests and studies should be conducted. 

The examiner should identify any and all breathing/respiratory disorders found to be present.  If costochondritis/Tietze's syndrome is not found, the examiner is asked to correlate the absence of such finding with the June 2010 examiner's diagnosis. 

The examiner is advised that the Veteran is already service-connected for obstructive sleep apnea.  

a) For each diagnosis, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had onset during any of the Veteran's periods of active service, or is otherwise related to her active service.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the claim.  If either of the benefits sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


